Case 5:20-cv-07502-BLF Document 14-2 Filed 10/27/20 Page 1 of 5




                EXHIBIT B
                          Case 5:20-cv-07502-BLF Document 14-2 Filed 10/27/20 Page 2 of 5




NEWS & EVENTS



Managing harmful conspiracy
theories on YouTube
By The YouTube Team

Oct.15.2020




Today, we are taking another step in our efforts to curb hate and harassment by removing more conspiracy theory
content used to justify real-world violence.
                               Case 5:20-cv-07502-BLF Document 14-2 Filed 10/27/20 Page 3 of 5
Managing misinformation and harmful conspiracy theories is challenging because the content is always shifting and evolving. To address this
kind of content effectively, it’s critical that our teams continually review and update our policies and systems to reflect the frequent changes.
Today, we are taking another step in our efforts to curb hate and harassment by removing more conspiracy theory content used to justify real-
world violence. This builds on our work over the last several years to strengthen and evolve our policies and enforcement — work that has
been organized around four pillars: removing violative content, reducing the spread of harmful misinformation, raising authoritative voices, and
rewarding trusted creators.




                                   “ In fact, when we looked at
                                     QAnon content, we saw the
                                     number of views that come
                                     from non-subscribed
                                     recommendations to
                                     prominent Q-related channels
                                     dropped by over 80% since
                                     January 2019.”
Nearly two years ago, we took a major step to limit the reach of harmful misinformation by updating our recommendations system. This
resulted in a 70% drop in views coming from our search and discovery systems. In fact, when we looked at QAnon content, we saw the
number of views that come from non-subscribed recommendations to prominent Q-related channels dropped by over 80% since January
2019.

Additionally, we’ve removed tens of thousands of QAnon-videos and terminated hundreds of channels under our existing policies, particularly
those that explicitly threaten violence or deny the existence of major violent events. All of this work has been pivotal in curbing the reach of
                               Case 5:20-cv-07502-BLF Document 14-2 Filed 10/27/20 Page 4 of 5
harmful conspiracies, but there’s even more we can do to address certain conspiracy theories that are used to justify real-world violence, like
QAnon.

Today we're further expanding both our hate and harassment policies to prohibit content that targets an individual or group with conspiracy
theories that have been used to justify real-world violence. One example would be content that threatens or harasses someone by suggesting
they are complicit in one of these harmful conspiracies, such as QAnon or Pizzagate. As always, context matters, so news coverage on these
issues or content discussing them without targeting individuals or protected groups may stay up. We will begin enforcing this updated policy
today, and will ramp up in the weeks to come.

Due to the evolving nature and shifting tactics of groups promoting these conspiracy theories, we’ll continue to adapt our policies to stay
current and remain committed to taking the steps needed to live up to this responsibility.




Related op cs

  POLICY




Related Ar cles
                           Case 5:20-cv-07502-BLF Document 14-2 Filed 10/27/20 Page 5 of 5




I N S I D E YO U T U B E        I N S I D E YO U T U B E     I N S I D E YO U T U B E        N E W S & E V E NTS

The Four Rs o                   The Four Rs o                A look a how we rea             An update o our
Responsib l ty, Par 1:          Responsib l ty, Par 2:       educa onal,                     harassmen pol cy
Removing harm ul                Ra sing au hor ta ve         documentary,                    Dec.11.2019
Sep.03.2019                     Dec.03.2019                  Sep.17.2020
